DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1-8, 14 and 15 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, lines 12 and 13, “first projection” is claimed, this language implies that there is another projection, but no other projection is contained in the language of claim 1, where “first projection” could be changed to “projection”.
            In claim 2, lines 4-5, “first projection” is claimed, this language implies that there is another projection, but no other projection is contained in the language of claim 2, or in the 

Allowable Subject Matter
Claims 1-16 are allowed.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
            Applicant argues that “second projection” is claimed in claim 5, so “first projection” contained in claims 1 and 2 is proper.  However, neither claim 1 nor claim 2 depend upon claim 5, thus a “second projection” contained in claim 5 does not make “first projection” clear in claims 1 and 2.  Note, “second projection” is also contained in claim 15.  Claims 5 and 15 can each be amended to differentiate the projection contained in claim 1 from the “second projection” claimed in claim 5 and claim 15.  For example, in each of claims 5 and 15, language such as “wherein said projection is a first projection” can be added at the beginning portion of each of claims 5 and 15, so as to differentiate the projection contained in claim 1 from the projection designated as a “second projection” contained in claims 5 and 15.  


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 29, 2022